DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 22-34, filed 1/20/2022, have been fully considered but they are not persuasive. Regarding independent claim 22 and its dependent claims Applicant argues:
 	“Claim 22 is amended to recite, inter alia, ‘identifying the consumer based on the detected biometric characteristic,’ and ‘providing access to a product compartment of the mobile vending machine based on the identification of the consumer using the detected biometric characteristic.’
 	Huang fails to disclose each and every feature of amended claim 22, and at least fails to disclose identifying a consumer based on a detected biometric characteristic, and providing access to a product compartment of the mobile vending machine based on the identification of the consumer using the detected biometric characteristic.
 	Huang discloses ‘in a controlled access mode of operation, the cooler door is electronically locked and consumers must present a mobile payment, cashless payment, or other access ID to electrically unlock the cooler door.’ See Huang at [0082]. Thus, Huang does not disclose providing access to its cooler based on identification of a consumer using a detected biometric characteristic. 
 	Therefore, amended claim 22 and its dependent claims have not been shown to be anticipated by Huang, as Huang fails to disclose each and every feature of the claims.”
However, Huang et al. “requires the user to present a payment or an access ID to unlock the cooler door”, as stated above by Applicant. Furthermore, paragraph [0129] of the prior art makes clear that “buying of goods or services by consumers, can be effectuated, by way of… consumer biometric data” (emphasis added). Thus, access is provided based on “the identification of the consumer using the detected biometric characteristic” as claimed. Therefore, this argument is not convincing.
 	Regarding dependent claim 27 Applicant argues:
 	“Claim 27 depends from claim 26 (which depends from claim 22) which recites, ‘accessing an account of the consumer based on the detected biometric characteristic,’ and claim 27 further recites, ‘wherein receiving the payment comprises charging the account of the consumer.’
 	Huang fails to disclose or suggest receiving payment by charging an account of the consumer. Huang at best discloses that its mobile merchantry can collect a plurality of facial recognition data, and the facial recognition data can be used to identify and access an account associated with the consumer. See Huang at [0136]-[0137]. However, Huang does not disclose any details about the account associated with the consumer, such as whether the account can be used to make a payment. Further, as discussed above, Huang discloses different types of payment methods, such as mobile payment or cashless payment (see 
 	Therefore, dependent claim 27 has not been shown to be anticipated by Huang at least due to its dependency on amended claim 22 and further in view of its additional features.”
However, paragraphs [0137] of the prior art makes clear that the account is accessed to enable a transaction. Furthermore, paragraph [0129] makes clear that “buying of goods or services by consumers, can be effectuated, by way of … cashless payment… consumer biometric data” (emphasis added), both of which would require an account to be charged for payment. Therefore, this argument is not convincing.
 	Regarding independent claim 29 and its dependent claims Applicant argues:
 	“Claim 29 is amended to recite, inter alia, ‘a control unit configured to control access to the product compartment, such that the control unit unlocks the product compartment based on identification of the consumer by the sensor.’
 	Huang fails to disclose all of the features of amended claim 29, and at least fails to disclose a control unit that controls access to a product compartment and that unlocks the product compartment based on identification of the consumer by a sensor. As discussed above with respect to independent claim 22, rather than unlocking a product compartment based on identification of a consumer by a sensor, Huang discloses that the consumer must present a mobile payment, cashless payment, or other access ID to unlock the cooler door. See Huang at [0082].
 	Therefore, amended claim 29 and its dependent claims have not been shown to be anticipated by Huang.”
consumer biometric data” (emphasis added). Thus, access is provided based on “the identification of the consumer using the detected biometric characteristic” as claimed. Therefore, this argument is not convincing.
Applicant’s arguments with respect to claim(s) 35-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,033. Although the claims at issue are not identical, they are not patentably distinct from each other the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-24, 26-31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (USPGPUB 2017/0011580).
 	Regarding claim 22, Huang et al. disclose a method of vending a product from a mobile vending machine, the method comprising: 
receiving, from a mobile device of a consumer, a location for performing a transaction (see paragraph [0064]); 
maneuvering automatically the mobile vending machine to the location received from the mobile device (see paragraph [0064]); 
detecting a biometric characteristic of the consumer by the mobile vending machine (see paragraph [0129] and [0136]-[0137]); 
identifying the consumer based on the detected biometric characteristic (see paragraph [0129] and [0136]-[0137]);
providing access to a product compartment of the mobile vending machine based on the identification of the consumer the consumer using the detected biometric characteristic (see paragraphs [0082] and [0129]); 
detecting removal of a product from the product compartment by a product sensor (see paragraph [0083]); and 
receiving a payment (see paragraph [0082]) for the removed product as detected by the product sensor (see paragraphs [0082]-[0083]).
	Regarding claim 23, Huang et al. disclose the method of claim 22, wherein the location is a location of the mobile device (see paragraph [0064]).
	Regarding claim 24, Huang et al. disclose the method of claim 22, wherein the biometric characteristic comprises a face of the consumer (see paragraphs [0136]-[0137]).
	Regarding claim 26, Huang et al. disclose the method of claim 22, further comprising accessing an account of the consumer based on the detected biometric characteristic (see paragraph [0137]).
	Regarding claim 27, Huang et al. disclose the method of claim 26, wherein receiving the payment comprises charging the account of the consumer (see paragraphs [0082]-[0083] and [0136]-[0137]).
	Regarding claim 28, Huang et al. disclose the method of claim 22, wherein receiving the payment comprises receiving a payment from the mobile device (see paragraph [0082]).
	Regarding claim 29, Huang et al. disclose a mobile vending machine, comprising: 
a product compartment (126C) for storing products (see Figure 4); 
a product sensor arranged within the product compartment and configured to detect removal of a product from the product compartment (see paragraph [0083]); and 
a transceiver (124) configured to receive a location for performing a transaction from a mobile device of a consumer (see paragraph [0064]); 
a propulsion system configured to automatically maneuver the mobile vending machine to the location (see paragraph [0064]); 
a sensor configured to identify the consumer at the location (see paragraphs [0082], [0129], and [0136]-[0137]); and 
a control unit (102) configured to control access to the product compartment (see paragraph [0082]), such that the control unit unlocks the product compartment based on identification of the consumer by the sensor (see paragraphs [0082] and [0129]).
	Regarding claim 30, Huang et al. disclose the mobile vending machine of claim 29, wherein the sensor is configured to detect a biometric characteristic of the consumer in order to identify the consumer (see paragraphs [0129] and [0136]-[0137]).
	Regarding claim 31, Huang et al. disclose the mobile vending machine of claim 29, wherein the sensor is configured to read a machine readable item in order to identify the consumer (see paragraphs [0082] and [0162[).
	Regarding claim 33, Huang et al. disclose the mobile vending machine of claim 29, wherein the propulsion system comprises a sensor configured to detect at least one 
	Regarding claim 34, Huang et al. disclose the mobile vending machine of claim 29, wherein the product compartment further comprises a door movable between an open position and a closed position, and a lock configured to maintain the door in the closed position, wherein the control unit operates the lock to control access to the product compartment (see paragraph [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPGPUB 2017/0011580) as applied to claims 22-24, 26-31, and 33-34 above, and further in view of Holman et al. (USPGPUB 2013/0054010).
	Regarding claim 25, Huang et al. disclose the method of claim 22. However, they do not specifically disclose a method wherein the biometric characteristic comprises a fingerprint of the consumer. Holman et al. disclose a method wherein the biometric characteristic comprises a fingerprint of the consumer (see paragraph [0199]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Huang et al. by including a method wherein the biometric characteristic comprises a fingerprint of the consumer, as disclosed by Holman et al., for the purpose of providing identification by capturing a fingerprint (see paragraph [0199]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPGPUB 2017/0011580) as applied to claims 22-24, 26-31, and 33-34 above, and further in view of Tkachenko et al. (USPGPUB 2014/0316561).
	Regarding claim 32, Huang et al. disclose the mobile vending machine of claim 29. However, they do not specifically disclose a mobile vending machine wherein the product sensor comprises a radio-frequency identification reader. Tkachenko et al. disclose a mobile vending machine wherein the product sensor comprises a radio-frequency identification reader (see paragraph [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the mobile vending machine disclosed by Huang et al. by including a mobile vending machine wherein the product sensor comprises a radio-frequency identification .
Claims 35, 37-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPGPUB 2017/0011580) and further in view of Ferguson et al. (USP 10,328,769).
	Regarding claim 35, Huang et al. disclose a method of vending a product from a mobile vending machine, the method comprising:
receiving, from a mobile device of a consumer, a location for performing a transaction (see paragraph [0064]);
maneuvering automatically the mobile vending machine to the location received from the mobile device (see paragraph [0064]);
verifying the identity of the consumer by the mobile vending machine at the location by detecting a machine readable item or by detecting a biometric characteristic of the consumer (see paragraphs [0082] and [0129]);
providing access to a product compartment of the mobile vending machine after verifying the identity of the consumer (see paragraphs [0082] and [0129]);
detecting removal of a product from the product compartment via a product sensor (see paragraph [0083]); and
receiving a payment for the removed product as detected by the product sensor (see paragraphs [0082]-[0083]).
However, they do not disclose “receiving, from a mobile device of a consumer, an identity of the consumer” to initiate the transaction. Ferguson et al. disclose “receiving, from a mobile device of a consumer, an identity of the consumer” to initiate the 
	Regarding claim 37, Huang et al. disclose the method of claim 35, wherein providing access to the product compartment comprises unlocking a door of the product compartment by a control unit of the mobile vending machine (see paragraph [0082]).
	Regarding claim 38, Huang et al. disclose the method of claim 35, further comprising accessing a user account based on the identity of the consumer, wherein receiving the payment comprises charging the user account (see paragraphs [0082]-[0083] and [0136]-[0137]).
	Regarding claim 40, Huang et al. disclose the method of claim 35, wherein receiving the payment comprises receiving the payment from the mobile device of the consumer (see paragraphs [0082] and [0129]).
	Regarding claim 41, Huang et al. in view of Ferguson et al. disclose the method of claim 35. Furthermore, Ferguson et al. disclose a method of receiving from the mobile device of the consumer a time for meeting at the location (see column 30 lines 63-67; the user receives a time of arrival on their application on their phone). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Huang et al. by including a step of receiving from the mobile device of the consumer a time for meeting at the location, .
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPGPUB 2017/0011580) in view of Ferguson et al. (USP 10,328,769) as applied to claims 35, 37-38, and 40-41 above, and further in view of Abdelmalak et al. (USP 10,325,440).
	Regarding claim 36, Huang et al. disclose the method of claim 35. However, they do not specifically disclose a method wherein the machine readable item comprises a QR code displayed on the mobile device. Abdelmalak et al. disclose a method wherein the machine readable item comprises a QR code displayed on the mobile device (see column 15 lines 39-42). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Huang et al. by including a method wherein the machine readable item comprises a QR code displayed on the mobile device, as disclosed by Abdelmalak et al., for the purpose of providing kiosk with a QR-code scanner to identify a mobile device (see column 15 lines 39-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

M.K.C.
3/25/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655